Per curiam.
Case to recover damages caused the plaintiffs by defective material furnished and improper workmanship by the defendant. Trial by the court, resulting in a verdict for the defendant.
During the trial the plaintiffs excepted to rulings of the court admitting and excluding evidence. After the verdict, the plaintiffs excepted to the denial of their motion to set aside the verdict and for a new trial. Transferred by King, J.
The evidence was contradictory, but it is firmly established that such conflicts are for the trial court to resolve. Clover &c. Co. v. Smith Co., 96 N.H. 491, 79 A.2d 8 (1951); Wilson v. LeGrice, 113 N.H. 485, 309 A.2d 646 (1973). An examination of the entire record, including the transcript, discloses no errors and that the evidence supports the verdict.

Judgment on the verdict.